Citation Nr: 1701328	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  08-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral eye disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In May 2008, the Veteran testified during a Board video-conference hearing before the undersigned.  A transcript is of record.  

In a January 2009 Board decision, the Board denied service connection for headaches, posttraumatic stress disorder (PTSD), a bilateral foot disorder, a bilateral knee disability, and a bilateral eye disability.  In that decision, the Board also granted service connection for a back disorder and remanded the issue of entitlement to service connection for bilateral hearing loss.  The Veteran subsequently appealed the January 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted  the parties' October 2009 Joint Motion for Remand (JMR), vacating the Board's January 2009 decision as to the denial of entitlement to service connection for headaches, PTSD, a bilateral foot disorder, a bilateral knee disability, and a bilateral eye disability, and remanded the appeal to the Board for readjudication consistent with the JMR.  The Board's grant of service connection for a back disorder and the Board's remand as to the issue of entitlement to service connection for bilateral hearing loss were not disturbed.  The Board observes that the issues of entitlement to service connection for headaches, PTSD, a bilateral foot disorder, a bilateral knee disability, and bilateral hearing loss, were subsequently decided in separate Board decisions issued in June 2012 and April 2014, and are not currently before the Board at this time. 

In April 2010, June 2012, April 2014, December 2014, and October 2015, the Board remanded the case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The duty to assist requires VA to make reasonable efforts to assist the Veteran in obtaining medical records that are relevant to his claim.  See 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c).  

At the May 2008 hearing, the Veteran reported that his vision problems due to exposure to "bright sun" continued since service and that he received medical care for various conditions at a VA Medical Center in Nevada in 1992, soon after his discharge from service.  See May 2008 Hearing Transcript at 12, 21.  The record does not document any attempts by VA to obtain these records.  VA must make reasonable efforts to obtain these records to fulfill its duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding records, of treatment at a VA Medical Center in Nevada in 1992.    

2.  If newly received records show additional eye disability; obtain an opinion as to whether there is any additional eye disability due to a disease or injury during service, including sun exposure.  

The examiner must provide reasons for any opinions.

3.  If the benefits sought on appeal are not completely granted, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



